lU/U//ZUl~ 4;1u:1z ~M ~YbUA~                                                                                                      ur   b
                Case 1:18-cv-08377-VM Document 40 Filed 10/21/19 Page 1 of 5


                                                                                             usnc snNY
                                                                                             !)()C \'. :\1 ENT
                                                                                             ELVCTRONICALLY FILED
                                                                                           _ DOC #: _ _ '-~-+r.--r-:-7r-
                                                                                             l , i E FIL~D:
                                                                                                         '  _-+,_.;.-fr-:,....;.-
                                                                                               ......... ~ .... -.-,"   I I
                                                      STATE OF NEW YORK
                                               OFFICE OF THE ATTORNEY GENERAL

     LETITIA JAMES                                                                                                             BARBARA 0. UNDERWOOD
    A lTORNEY GENERAL                                                                                                             SOLIClTOR GENERAL
                                                                                                                              DIVISION OF APPEALS & OPINIONS


                                                                                   October 7, 2019

           BY FAX
           Honorable Victor Marrero
           United States District Court, Southern District of New York
           Daniel Patrick Moynihan United States Courthouse
           500 Pearl Street
           New York, NY 10007

                     Re: Lacewell v. Office ofthe Comptroller of the Currency, 18 Civ. 8377 (VM)

           Dear Judge Marrero:

                   This Office represents plaintiff Linda A. Lacewell, the New York State Superintendent
           of Financial Services. I write in response to this Court's September 27, 2019, order directing
           the parties to submit their respective views on the appropriate content of a final judgment.

                    As noted in the parties' joint letter dated September 26, 2019, the parties are in
           agreement that the Court's May 2, 2019, order denying defendants' motion to dismiss resolves
           the substantive legal issues in this matter and renders the entry of final judgment appropriate.
           The parties have also agreed on all but one provision of the proposed final judgment. Attached
           to this letter is a draft that contains the language the parties have agreed upon.

                   The parties' dispute concerns, 2 of this proposed final judgment, which states: "OCC's
           regulation, 5 C.F.R. § 5.20(e)(l)(i), is set aside with respect to all fintech applicants seeking a
           national bank charter that do not accept deposits." Defendants wish to append to this provision
           additional language that would limit the judgment's effect to fintech applicants with a nexus
           to New York State. This Court should decline to add that additional language.

                  As this Court held in its May 2, 2019 order, the Office of the Comptroller of the
           Currency (OCC) exceeded its statutory authority under the National Banking Act (NBA) by
           offering to issue national bank charters to non-depository fintech institutions. Decision and
           Order 38, 53, ECF No. 28. Defendants have acknowledged that "the Court ruled on the issue
           oflaw at the heart of this case." Endorsed Letter (May 15, 2019)~ ECF No. 29.


              28 LIBERTY STREET, NEW YORK, NY 10005-1400 • PHONE (212) 416-802-0 • FAX (212) 416-8962 "NOTFORSERVICE OF PAPERS
                                                              WWW.AO.NY.GOV
iv1v11~vi~     ~:iu:i~     P~ ftlbUAU                                              PAGE 3       OF 6
    .   _,       Case 1:18-cv-08377-VM Document 40 Filed 10/21/19 Page 2 of 5




                     Under the express terms ofthe Administrative Procedure Act (APA), the proper remedy
             when, as here, an agency has acted "not in accordance with law" and "in excess of statutory
             jurisdiction, authority, or limitations" is to "set aside [the] agency action." 5 U.S.C.
             § 706(2)(A), (C). Courts have routinely rejected the federal government's attempts to impose
             geographic limitations on. this express statutory remedy, holding that "because the statutory
             remedy is directed at the entire 'final agency action' that the APA subjects to judicial review,
             the 'normal remedy' is to set aside the agency action wholesale, not merely as it applies to the
             particular plaintiff or plaintiffs who brought the agency action before the court." New York v.
             U.S. Dep't of Commerce, 351 F. Supp. 3d 502, 672 (S.D.N.Y.) (emphasis omitted), ajf'd in
             relevant part, 139 S. Ct. 2551 (2019); see also National Mining Ass'n v. U.S. Army Corps. of
             Engrs, 145 F.3d 1399, 1409 (D.C. Cir. 1998) ('"the ordinary result is that the rules are
             vacated-not that their application to the individual petitioners is proscribed"' (quoting
             Harmon v. Thornburgh, 878 F.2d 484,495 n.21 (D.C. Cir. 1989))); see also Guertin v. United
             States, 743 F.3d 382, 388 (2d Cir. 2014) (stating the "usual" rule that agency action held illegal
             under the ACA must be vacated).

                    To the extent that defendants seek to support a geographic limitation here by importing
             arguments drawn from the ongoing debate over nationwide injunctions, those arguments
             would be inapposite. "That debate is not implicated ... where the Court is vacating an agency
             action pursuant to the' APA, as opposed to enjoining it as a violation of the Constitution or
             other applicable law." National Ass'nfor the Advancement of Colored People v. Trump, 315
             F. Supp. 3d 457, 474 n.13 (D.D.C. 2018). Vacatur under the APA is a statutory remedy
             expressly authorized by Congress; it thus does not implicate the same concerns raised by a
             court's exercise of its powers under equity, such as in issuing an injunction. See American
             Bioscience, Inc. v. Thompson, 269 F.3d 1077, 1084 (D.C. Cir. 2001) (distinguishing between
             vacatur under the AP A and injunctive relief).

                      Indeed, the Supreme Court has recognized that setting aside agency action W1der the
             APA is not only a distinct remedy from an injunction, but also "a less drastic remedy" than
             the "extraordinary relief of an injunction." Monsanto Co. v. Geertson Seed Farms, 561 U.S.
             139, 165-66 (2010) (emphasis added). When a court grants an injunction, it runs the risk that
             it wiil "foreclose even the possibility" of a partial course correction by the agency, which must
             take care not to violate a continuing judicial order. Id. at 165. By contrast, the standard APA
             remedy of vacatur does not place the agency under any ongoing order or court supervision;
             once the court sets aside the agency action as unlawful, "the court's inquiry is at an end."
             Palisades Gen. Hosp., Inc. v. Leavitt, 426 F.3d 400, 403 (D.C. Cir. 2005). The considerations
             that the federal government has raised against nationwide injunctions thus are not presented
             when a court is asked simply to set aside final agency action under the APA.

                    Plaintiff also has substantial concerns about the administrability and enforceability of
             any geographic limitation in this case. Cf Make the Road N. Y. v. McAleenan, No. l 9-cv-2369
             (KBJ), 2019 WL 4738070, at *47 (D.D.C. Sept. 27, 2019) (in an APA case, describing "the
             obvious practical problems that partial invalidation of agency rules ... would pose"). This
             Court would likely have to resolve disputes between the parties about the precise language to


                                                             2
iU/U//LUi~ 4:iu:iz ~M ~YbUAU                                                             PAGE 4        OF 6
    •   .r       Case 1:18-cv-08377-VM Document 40 Filed 10/21/19 Page 3 of 5




             include-and to engage in ongoing supervision of defendants' and third parties' compliance
             with that language. For example, the parties have not yet agreed on the test that would establish
             a fintech company's geographic nexus with New York. And if OCC were to begin issuing
             national bank charters to fintech companies that do not currently have a New York nexus,
             serious questions will arise about whether and how those non-parties will be bound by any
             final judgment here if they later develop a New York nexus. Ultimately, OCC charters are not
             limited in geographic scope, and thus, any limitation at the time oflicensure is meaningless.

                     These difficulties will be entirely avoided if this Court applies the plain language of the
             APA and simply vacates OCC's final agency action here. We respectfully ask the Court to
             issue the attached proposed judgment as the judgment of the Court.


                                                                    ~;;itte~
                                                                     Matthew W. Grieco
                                                                     Assistant Solicitor General

             enc. (proposed judgment)

             cc. Christopher Connolly, U.S. Attorney's Office




                                T~e Clerk of Court is directe,d to-enter into the public record
                                oflhis action the letter ~bove submitted to the Court by          ·1



                                ~ · · ·

                                l tJ-~-        (f'.
                                        DATE




                                                                3
                                                                       PAGE 5       OF 6
    Case 1:18-cv-08377-VM Document 40 Filed 10/21/19 Page 4 of 5




UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF NEW YORK


 LINDA A. LACEWELL, in her official
 capacity as Acting Superintendent of the New
 York State Department of Financial Services,                          18-cv-8377

       Plaintiff,                                                      Hon. Victor Marrero
             V.

 OFFICE OF THE COMPTROLLER OF
 THE CURRENCY and JOSEPH M. OTTING,
 in his official capacity as U.S. Comptroller
 of the Currency,

       Defendants.


                         [Plaintiff's Proposed} FINAL JUDGMENT

       WHEREAS, on September 14, 2018, plaintiff the Superintendent of the New York State

Department of Financial Services ("DFS") 1 commenced this action against defendants the Office

of the Comptroller of the Currency and Comptroller Joseph M. Otting (together, "OCC"),

challenging OCC's decision to accept applications for special-purpose national bank charters

from financial technology (or "fintech") companies, including fintech companies that do not

accept deposits;

       WHEREAS, on February 26, 2019, OCC moved to dismiss DFS's Complaint (ECF Nos.

20-22); on March 19, 2019, DFS opposed the motion to dismiss (ECF No. 25); and on March 26,

2019, OCC filed a reply brief in support of its motion (ECF No. 26);




              On May 31, 2019, in accordance with Federal Rule of Civil Procedure 25(d),
Superintendent of DFS Linda A. Lacewell was substituted as the plaintiff in this matter. (ECF
No. 31).
                                                I
..L

      .
      V, V   , ,

             .
                   £.. V ..L ,CJ

                   ,
                                   "':t   I   .l. V   I   .L L   .t-'l"J   !'1 I .:>U.f\U

                                          Case 1:18-cv-08377-VM Document 40 Filed 10/21/19 Page 5 of 5
                                                                                                                           PAGE 6         OF 6




                                                  WHEREAS, in a decision ?Ud order dated May 2, 2019 (ECF No. 28), this Court denied

                              OCC's motion to dismiss in part, holding that the National Bank Act's '"business of banking'

                              clause, read in the light of its plain language, history, and legislative context, unambiguously

                              requires that, absent a statutory provision to the contrary, only depository institutions are eligible

                              to receive national bank charters from OCC";

                                                  WHEREAS, the parties have conferred and agree that the Court's May 2, 2019, order

                              resolves the substantive legal issues in this matter and renders the entry of final judgment

                             appropriate; and

                                                  WHEREAS, notwithstanding its agreement that entry of final judgment is appropriate at

                             this time, OCC expressly reserves its appellate rights in this matter;

                                                  IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that:

                                                  1.              For the reasons set forth in the Court's May 2, 2019, order, the Clerk of the Court

                              is directed to enter final judgment in favor of plaintiffDFS, and to close this case;

                                                  2.              OCC's regulation, 5 C.F.R. § 5.20(e)(l)(i), is set aside with respect to all fintech

                             applicants seeking a national bank charter that do not accept deposits;

                                                  3.              Each party shall bear its own fees and costs in this action.


                             Dated: New York, New York
                                                  _ _ _ _ _ ,2019


                              SO ORDERED.



                             HON. V[CTOR MARRERO
                             United States District Judge




                                                                                                    2
